DETAILED ACTION
Claims 1, 4-7, 9, 11-21 are pending. Claims 1, 4-6, 9, 11, and 15 are amended. Claims 2, 3, 8, and 10 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 9, 2022.  As directed by the amendment: claims 1, 4-6, 9, 11, and 15 have been amended, claims 2, 3, 8, and 10 have been cancelled, and claim 21 has been added.  Thus, claims 1, 4-7, 9, 11-21 are presently pending in this application with claims 15-20 being withdrawn from consideration.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections, however, additional rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: claim 1 recites “than the denier said texturized secondary yarn” in lines 8-9 which should be “than the denier of said texturized secondary yarn”; claim 9 recites “said texturized secondary yarn have” which should be “said texturized secondary yarn has”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 6074751) in view of Lewis et al. (US 20160298265) and Sasaki et al. (US 4307565).
Regarding claim 1, Murakami describes a wool-like multifilament yarn comprising: (a) a plurality of texturized primary yarns (yarn B) formed from a first fiber-forming synthetic polymer (PET, col. 9, ll. 21-22) , wherein said texturized primary yarns (yarn B) exhibit a residual elongation to break in the range of 50 to 700 percent (200%, col. 9, ll. 21-26) as measured according to ISO 2062; and (b) at least one texturized secondary yarn (yarn A) formed from a second fiber-forming synthetic polymer (PET), wherein said texturized secondary yarn exhibits a residual elongation to break in the range of 50 to 700 percent (180%) as measured according to ISO 2062, 
wherein the denier of said texturized primary yarns (component yarn B, 290 denier) is greater than the denier said texturized secondary yarn (component yarn A, 128);
wherein said texturized primary yarns have a denier per filament of at least 4 (290/30 = 9.7 per filament, col. 9, ll. 21-29).  
Murakami does not explicitly describe multiple primary yarns. 
Murakami does describe that multiple components may be utilized (col. 6, ll. 18-24) and that different yarns may be used or the same yarns may be used (col. 8, ll. 3-7).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the yarn of Murakami to include multiple primary yarns in order to give an antistatic effect or a grandrelling yarn-like effect (col 6, ll. 21-23).
Murakami does not explicitly describe wherein said first fiber- forming synthetic polymer and/or said second fiber-forming synthetic polymer comprises a polyamide.  
Murakami does describe that polyamide fibers may be utilized (col. 8, ll. 5-10).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of Murakami to be a polyamide as this is a simple substitution of one known, equivalent element for another can be used to obtain predictable results (see MPEP 2144.06(II)).
Murakami does not explicitly describe wherein said polyamide comprises at least one polyamide selected from the group consisting of Nylon 6, Nylon 11, Nylon 12, Nylon 5,6, Nylon 6,6, Nylon 6,10, and Nylon 6,12.
In related art for forming synthetic fiber Lewis describes various nylon configurations such as Nylon 6, as equivalent to polyesters such as PET (see para. 0059 describing the various materials that can be utilized).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the PET material of Murakami to be one of the Nylon materials of Lewis as such a modification is a simply substitution of one known element for another to obtain predictable results. 
Murakami does not explicitly describe that said texturized secondary yarn has a denier per filament of at least four.  
Murakami does state that particular fibers could be utilized irrespective of form, physical properties, or fineness, amongst other properties, and therefore Murakami includes additional iterations not expressly described (see col. 8, ll. 4-15).
Furthermore, in related art, Sasaki describes wherein said texturized secondary yarns (1) have a denier per filament of at least 4 (96/24 filaments = 4, col. 13, ll. 16-17). 
It is well known that the denier per filament of a yarn may be changed depending on the ultimate end use to which such fibers may be put.  In this case, it is well known that there could be fewer filaments with greater denier per filament depending on the end use of the fiber.  
Additionally, applicant has provided no criticality to this denier per filament, but rather states that the denier per filament could be at least 2, 3, 4, 5, 6, 7 and/or less than 50, 40, 30, 25, 20, or 15.  Applicant has provided no reason as to why 4 was chosen and it does not appear to provide any different structural features given that the range of denier per filaments extends along a range with no description of any different properties associated with a particular denier per filament. 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the yarn of Murakami to have the denier per filament of Sasaki as such a modification is a simple substitution of one known element for another with predictable results.  
Regarding claim 4, the yarn of Murakami as modified describes wherein said first fiber- forming synthetic polymer and said second fiber-forming synthetic polymer comprise the same polyamide (can be the same kind, col. 8, ll. 3-4). 
Regarding claim 7, the yarn of Murakami as modified describes wherein said texturized primary yarns (B) have a denier in the range of 100 to 2,000 (290).  
Regarding claim 9, the yarn of Murakami as modified describes wherein said texturized secondary yarns (A) have a denier in the range of 50 to 750 (128).  
Regarding claim 11, the yarn of Murakami describes the limitations of claim 11, but does not explicitly describe wherein said multifilament yarns comprise 2 to 10 of said texturized primary yarns.
Murakami does describe that three or four components may be utilized (col. 6, ll. 18-24) and that different yarns may be used or the same yarns may be used (col. 8, ll. 3-7).
Therefore, Murakami describes different combinations of yarns.  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the yarn of Murakami to include multiple primary yarns as such usage of multiple primary yarns is at least “obvious to try” as there are only so many iterations of using the same and different yarn components.  Furthermore, such a modification is simply combining art elements according to known methods to yield predictable results.
Regarding claim 12, the yarn of Murakami as modified describes the limitations of claim 12 but does not explicitly describe wherein said multifilament yarn comprises only one of said texturized secondary yarn.
As described above with respect to claim 11, there are only so many iterations available, by having 3 yarns have having some as the same and some different. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the yarn of Murakami to include multiple primary yarns as such usage of multiple primary yarns is at least “obvious to try” as there are only so many iterations of using the same and different yarn components.  Furthermore, such a modification is simply combining known art elements according to known methods to yield predictable results.
Regarding claim 13, Murakami as modified describes a floorcovering face yarn (this recitation is considered intended use, the yarn of Murakami can be utilized in any manner the user desires including as a floor covering) comprising said multifilament yarn according to claim 1.  
Regarding claim 14, Murakami describes a textile (fabric, col. 1, ll. 49-20) comprising said multifilament yarn according to claim 1.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 6074751) in view of Lewis et al. (US 20160298265) and Sasaki et al. (US 4307565) and Poruthoor et al. (US 20140170922).
Regarding claim 21, the yarn of Murakami describes the limitations of claim 21, but does not explicitly describe the elongation to break in the rang of 250 to 700 percent for each of the first and second texturized yarns.
Murakami does describe that the component yarns can be utilized irrespective of physical properties such as strength-elongation characteristic (col. 8, ll. 10-15).
In related art for forming yarn, Poruthoor describes utilizing a polymer such that the elongation at break is from about 250% to 1500%.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the yarns to provide 250% elongation to break in order to impart toughness (para. 0035, Poruthoor).
It is well known that the elongation of a yarn may be changed depending on the ultimate end use to which such fibers may be put.  In this case, it is well known yarns could be utilized that have elongation to break of 250% to 700% depending on their final usage.  
Additionally, applicant has provided no criticality to this range of elongation to break, but rather states that the elongation to break could be at least 50, 100, 150, 200, 250, 300, 350, 400 percent and/or less than 700, 650, 600, 550, or 500 percent.  Applicant has provided no reason as to why 250 to 700 percent was chosen and it does not appear to provide any different structural features given that the range of elongation to break extends along a range with no description of any different properties or benefits associated with a particular elongation to break. 
Claims 1, 5-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 4307565) in view of Murakami et al. (US 6074951) and Lewis et al. (US 20160298265).
Regarding claim 1, Sasaki describes a wool-like multifilament yarn (se Fig. 1) comprising: (a) a plurality of texturized primary yarns formed from a first fiber-forming synthetic polymer (polyester, yarn 2, col. 13, l. 19), wherein said texturized primary yarns exhibit a residual elongation to break in the range of 50 to 700 percent  (190%, col 13, l. 20) as measured according to ISO 2062; and (b) at least one texturized secondary yarn formed from a second fiber-forming synthetic polymer (polyester, yarn 1, col. 13, l. 16), wherein said texturized secondary yarn exhibits a residual elongation to break in the range of 50 to 700 percent (70%, col. 13, l. 17) as measured according to ISO 2062, wherein the denier of said texturized primary yarns (2, 180) is greater than the denier said texturized secondary yarn (1, 96);
wherein said texturized secondary yarns (1) have a denier per filament of at least 4 (96/24 filaments = 4, col. 13, ll. 16-17).  
Sasaki does not explicitly describe wherein said first fiber-forming synthetic polymer and said second fiber-forming synthetic polymer comprise a polyamide, wherein said polyamide comprises Nylon 6, Nylon 11, Nylon 12, Nylon 5,6, Nylon 6,6, Nylon 6,10, Nylon 6,12, or a combination thereof.
In related art for forming synthetic fiber, Lewis describes various nylon configurations such as Nylon 6, as equivalent to polyesters such as PET (see para. 0059 describing the various materials that can be utilized).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the PET material of Sasaki (see col. 9, ll. 13-15 describing “filamentary yarn” as PET, and col. 13, ll. 16-20 describing the material of the particular embodiment) to be one of the Nylon materials of Lewis as such a modification is a simply substitution of one known element for another to obtain predictable results. 
Sasaki does not explicitly describe a plurality of texturized primary yarns.
In related art for yarns Murakami describes that multiple yarns may be utilized (Murakami, col. 6, ll. 18-24).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the yarn of Murakami to include multiple primary yarns in order to give an antistatic effect or a grandrelling yarn-like effect (col 6, ll. 21-23).
Sasaki describe where the denier per filament of the primary yarns is 3.75 (180/48) but does not explicitly describe wherein said texturized primary yarns have a denier per filament of at least 4.
It is well known that the denier per filament of a yarn may be changed depending on the ultimate end use to which such fibers may be put.  In this case, it is well known that there could be fewer filaments with greater denier per filament depending on the end use of the fiber.  
Furthermore, in related art, Murakami describes wherein said texturized primary yarns have a denier per filament of at least 4 (290/30 = 9.7 per filament, col. 9, ll. 21-29).  
Additionally, applicant has provided no criticality to this denier per filament, but rather states that the denier per filament could be at least 2, 3, 4, 5, 6, 7 and/or less than 50, 40, 30, 25, 20, or 15.  Applicant has provided no reason as to why 4 was chosen and it does not appear to provide any different structural features given that the range of denier per filaments extends along a range with no description of any different properties associated with a particular denier per filament.  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the yarn of Sasaki to have the denier per filament of Murakami as such a modification is a simple substitution of one known element for another with predictable results.  
Regarding claim 5, the yarn of Sasaki as modified describes wherein said texturized primary yarns and said secondary yarn comprise filaments having a cross-sectional shape selected from the group consisting of round, oval, triangular, multilobal, irregular, and hollow (see Fig. 1b depicting shapes)
Regarding claim 6, the yarn of Sasaki as modified describes wherein said texturized primary yarns comprise a first set of filaments and said texturized secondary yarn comprise a second set of filaments, wherein said first set of filaments and said second set of filaments have different cross- sectional shapes (see Fig. 1B depicting different shapes).
Regarding claim 7, the yarn of Sasaki as modified describes wherein said texturized primary yarns (2) have a denier in the range of 100 to 2,000 (180).  
Regarding claim 9, the yarn of Sasaki as modified describes wherein said texturized secondary yarn (1) have a denier in the range of 50 to 750 (96).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2007030494 is cited for the concept that it is well known that denier per filament can be changed depending on the ultimate end use of the fiber (p. 5, ll. 13-15).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732